Order entered October 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00338-CV

                          IN THE INTEREST OF J.R.I., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-03557-T

                                           ORDER
       We GRANT appellee’s October 16, 2014 unopposed third motion for an extension of

time to file a brief. Appellee shall file his brief by NOVEMBER 3, 2014. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE